UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund March 31, 2009 (Unaudited) Common Stocks98.6% Shares Value ($) Consumer Discretionary8.6% Abercrombie & Fitch, Cl. A 16,733 a 398,245 Amazon.com 61,311 a,b 4,502,680 Apollo Group, Cl. A 20,390 a,b 1,597,149 AutoNation 20,684 a,b 287,094 AutoZone 7,387 a,b 1,201,274 Bed Bath & Beyond 49,957 a,b 1,236,436 Best Buy 64,759 a 2,458,252 Big Lots 15,707 a,b 326,391 Black & Decker 11,462 361,741 Carnival 83,833 a 1,810,793 CBS, Cl. B 130,439 500,886 Centex 23,655 a 177,412 Coach 63,061 b 1,053,119 Comcast, Cl. A 554,436 7,562,507 D.R. Horton 52,832 a 512,470 Darden Restaurants 26,936 922,827 DIRECTV Group 103,839 a,b 2,366,491 Eastman Kodak 55,415 a 210,577 Expedia 40,148 b 364,544 Family Dollar Stores 26,781 a 893,682 Ford Motor 458,773 a,b 1,206,573 Fortune Brands 28,733 705,395 GameStop, Cl. A 31,366 b 878,875 Gannett 43,796 a 96,351 Gap 90,070 1,170,009 General Motors 116,779 a 226,551 Genuine Parts 31,037 a 926,765 Goodyear Tire & Rubber 46,245 a,b 289,494 H & R Block 65,093 1,184,042 Harley-Davidson 45,136 a 604,371 Harman International Industries 11,270 152,483 Hasbro 24,057 603,109 Home Depot 325,780 7,675,377 International Game Technology 59,440 548,037 Interpublic Group of Cos. 91,362 a,b 376,411 J.C. Penney 42,587 a 854,721 Johnson Controls 113,906 1,366,872 KB Home 14,440 a 190,319 Kohl's 58,465 a,b 2,474,239 Leggett & Platt 30,852 a 400,767 Lennar, Cl. A 27,124 a 203,701 Limited Brands 54,855 477,238 Lowe's Cos. 281,106 5,130,184 Macy's 80,645 a 717,740 Marriott International, Cl. A 56,647 a 926,745 Mattel 69,180 797,645 McDonald's 214,557 11,708,375 McGraw-Hill Cos. 60,945 1,393,812 Meredith 6,977 a 116,097 New York Times, Cl. A 22,293 a 100,764 Newell Rubbermaid 53,151 339,103 News, Cl. A 440,393 2,915,402 NIKE, Cl. B 75,222 3,527,160 Nordstrom 30,637 a 513,170 O'Reilly Automotive 26,019 b 910,925 Office Depot 52,785 b 69,148 Omnicom Group 59,929 1,402,339 Polo Ralph Lauren 10,931 a 461,835 Pulte Homes 41,027 a 448,425 RadioShack 25,201 215,973 Scripps Networks Interactive, Cl.
